         Case 1:21-cv-00533-CM Document 109 Filed 06/23/21 Page 1 of 9




                                          June 23, 2021
VIA ECF
The Honorable Gabriel W. Gorenstein
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

       Re:     In re: New York City Policing During Summer 2020 Demonstrations,
               1:20-CV-8924 (CM) (GWG)
               This Letter Relates to All Cases

Dear Judge Gorenstein:

        We write on behalf of the Plaintiffs in these Consolidated Actions in advance of
tomorrow’s conference scheduled for 5 p.m. and pursuant to the Court’s minute entry of June 15.
Since the Court conference last Tuesday, June 15, little substantive progress has been made.
Other than periodically producing body worn camera footage in advance of scheduled Plaintiffs’
depositions, Defendants have made only one production of documents on June 16, when they
produced: (i) an unredacted version of a partial list of some NYPD commanders, which
Defendants promised at the first meet and confer; (ii) a mass arrest report for the Mott Haven
protest on June 4, 2020; (iii) policy and accompanying training materials on “Constitutional
Policing at Community Events,” dated June 9, 2021; and (iv) event chronologies for various
protest dates. Thus, in total, Defendants have served 26 additional documents — all of which
were easily accessible. Defendants also sent Plaintiffs a five-page letter, attached as Exhibit A
(“Defendants’ Letter” or “Letter”), purporting to “provide more detailed information” about their
anticipated productions but which does not provide the information required by the Court. On
June 18, Defendants served Second Amended responses and objections to Plaintiffs’
Consolidated Document Requests and Interrogatories, but the amendments were minimal and
failed to resolve Plaintiffs’ concerns with the earlier responses.

       Defendants’ failure to make sufficient progress in responding to Plaintiffs’ requests for
documents and to fulsomely describe what work they have done and are doing to locate and
produce documents makes it clear that Defendants’ current pace of production will further
prejudice Plaintiffs’ ability to meet the current discovery schedule. The Court should order the
immediate production of certain categories of long-overdue responsive documents; an
accelerated weekly production schedule with presumptive minimum thresholds for production;
and require meaningful responses to Plaintiffs’ interrogatories.

I.     Defendants’ Progress in Producing Documents is Insufficient.



                                                1
           Case 1:21-cv-00533-CM Document 109 Filed 06/23/21 Page 2 of 9




        Four months after the Court entered an extremely tight scheduling order, and just over a
week before Plaintiffs’ deadline to identify experts, Defendants have produced only a tiny
fraction of the relevant documents responsive to Plaintiffs’ document demands. There remain
obvious categories of responsive documents that should long ago have been reviewed and
prepared for production, such as documents gathered and produced for outside investigations and
after-action reports regarding specific protest events, to name only a few. Despite repeated
requests for these documents, Defendants have—inexplicably—failed to provide them. The
concerns Plaintiffs raised in their June 9 letter to the Court about the threat Defendants’ slow
pace of production poses to the Court’s scheduling order have only grown more acute.

II.      Defendants’ Disclosure Letter and Second Amended Responses and Objections to
         Plaintiffs’ Discovery Demands Strongly Suggest Defendants Cannot Comply With
         Their Discovery Obligations in a Timely Manner.

      A. Defendants’ Letter Fails to Provide the Information Required by this Court.

        Contrary to this Court’s clear instructions, Defendants’ Letter regarding the method and
manner of their search for documents does not meaningfully “describe” what they are and “are
not going to do with respect to searching for documents.” See Disc. Conf. Tr. 11: 17-18, Jun. 15,
2021. Defendants do not identify with any specificity the custodians they are searching, the
scope of those searches, what has been collected, “what it’s going to take,” and “how many
people are doing it.” Tr. 17:20:22. Instead, Defendants continue to assert that they are searching
for things and will produce them at some point in the future, with no specifics that would allow
Plaintiffs or this Court to determine whether Defendants are meeting their discovery obligations.

         For example, in their discussion of the outstanding footage of the protests and incidents at
issue, Defendants state that “[a]dditional footage is being searched for” without identifying that
search process or even the custodians to be searched. See, Ex. A, at 1. Similarly, in describing
their process for reviewing documents, Defendants provide no details about the numbers of
documents they are able to review and process each day or week. They do not even answer the
basic question of how many attorneys and staff are working on this project. While they insist that
they can “run searches” and “develop an efficient review workflow,” see id. at 2, Plaintiffs are
left to guess as to whether that is being done and at what rate—and by whom. 1

        Even with respect to records that they already have produced in other investigations to
the Corporation Counsel and the Department of Investigation, Defendants do not identify how
many documents they have collected, how many people are reviewing them, and how many
remain to be reviewed before they can be produced to Plaintiffs. For example, Defendants state
that they will produce some documents already produced to the Corporation Counsel next week
but that many are being reviewed and will be produced (or withheld for privilege) at some point

1
 In meet and confers, Defendants have suggested that their case is staffed very leanly, for instance dedicating only
one attorney to take and defend depositions. Judge McMahon has already said that this is not a sufficient excuse for
not meeting the Court’s discovery schedule. See ECF No. 149 (Judge McMahon: “suggest to your supervisors that
more than one line attorney will be needed to litigate this case on the schedule I have set”).


                                                         2
         Case 1:21-cv-00533-CM Document 109 Filed 06/23/21 Page 3 of 9




“prior” to the July 31, 2021 deadline. Defendants do not say even whether their attorneys have
these documents yet; and before last week’s conference, they acknowledged they did not.
Similarly, for the documents already produced to the Department of Investigation, Defendants
simply state that they are working with the DOI to obtain those documents, without providing
any other information that the Court can use to evaluate the reasonableness of Defendants’
responses.

        It should not be difficult for Defendants to explain, as the Court has required, “what it’s
going to take” and “how many people are doing it.” Instead, they continue to fall back on vague
promises that documents will be produced, without any specifics that instill confidence that the
trickle of production will meaningfully accelerate or that permit potential disputes about the
specifics of their production to ripen.

   B. Defendants’ Letter and Second Amended Responses to Plaintiffs’ Requests
      Continue to Obfuscate What They Are Searching and Will Produce.

       Defendants’ Letter and Second Amended Responses and objections to Plaintiffs’ First
Consolidated Requests for Documents do not meaningfully identify what Defendants will
produce and make clear that they are not undertaking an adequate search for documents such that
document discovery can be completed by July 31, 2021. Throughout their Second Amended
Responses, they repeatedly state that, to the extent information has not been provided (which it
has not), “they are continuing to search for documents” and will supplement no later than July
31, 2021. See, e.g., Responses to Req. Nos. 1, 2, 3, 4, 7, 8, 9, 10, 11, and 12. Because Defendants
have produced so few documents, Plaintiffs have no way to determine if Defendants are
conducting an appropriate search for responsive documents and whether it is likely that they will
produce responsive and proportional documents by the July 31 deadline.

       Requests Nos. 1 and 2, for example, seek a variety of documents concerning “policies,
procedures, directives, and training materials” promulgated by the NYPD relating to the
demonstrations, protests, enforcement of curfews, and “disorder control.” Defendants’ Second
Amended Responses, attached as Exhibit B, continue to refer primarily to the Patrol Guide in
response to Requests Nos. 1 and 2 and say that they are continuing to search for responsive
documents. For the first time, in their Letter, Defendants also identify Finest Messages that
“may” be responsive but do not provide any update on what they are doing to search those and
when they will be produced. For the first time in their Letter, Defendants identify that there may
be some additional training materials and policy documents that they will produce. This belated
admission makes clear that they have not made any kind of reasonable search to determine what
documents are responsive to this request.

        As another example, Request No. 7 seeks a variety of documents sufficient to identify the
officers, deployments, commands, and instructions for each Officer who was assigned to or
responded to the specific protest locations at issue; specific forms and reports related to such
deployment; and communications relating to the deployment of Strategic Response Group
officers. Such documents are critical to identifying key witnesses and the scope of their duties
and instructions at the protests. Defendants’ Second Amended Responses make clear that they



                                                 3
           Case 1:21-cv-00533-CM Document 109 Filed 06/23/21 Page 4 of 9




are withholding responsive documents and will not produce information regarding “each and
every Officer” at the protests but will continue to search and produce something no later than
July 31, 2021. 2 Defendants’ Letter states more specifically that Defendants will withhold UF49’s
because their collection would be “very difficult to locate and likely of no probative value,” but
does not explain whether they will withhold any other documents in response to Request No. 7.
Defendants’ vague objections fail to state exactly what Defendants are plan to withhold or the
reasons for doing so.

         Similarly, Defendants state in their Second Amended Responses and their Letter that they
will produce some documents and are continuing to search for others in response to Requests 8
and 9, which seek communications, documents, and footage related to the protests and arrests at
the protests. In both cases, they state that many of these documents are among those already
produced to DOI and to the Attorney General. But the prior production to the Attorney General
does not include all, or even many, documents responsive to these requests. For instance,
whereas the documents requested during the Attorney General’s investigation were limited, in
part, to specific incidents occurring prior to August 2020, Plaintiffs have demanded documents
from all 83 of the racial justice protests that occurred between May 28, 2020 and January 18,
2021. Further, while Defendants have produced body-worn camera footage involving named
plaintiffs, they have not provided any that relate to the named individuals in the People’s
complaint. Defendants’ failure to produce responsive documents thus far and to identify what
they have searched for and how many documents they have gathered strongly suggests that the
forthcoming productions—if any—will be insufficient. Accordingly, Defendants must start
making substantial productions immediately.

    C. Defendants’ Letter and Second Amended Responses to Plaintiffs’ Consolidated
       Interrogatories Fail to Provide Relevant Information.

        Defendants’ June 18, 2021 Second Amended Interrogatory Responses, attached as
Exhibit C, are almost identical to the prior two versions of their interrogatory responses
(Compare Ex. C with Dkt. 163-2 at 47-59 and 163-6 at 48-60). They repeat, and in many cases
compound, the deficiencies in Defendants’ prior two versions of their interrogatory responses,
which Plaintiffs detailed in letters dated May 10, 2021 and May 15, 2021 (Dkt. 163-3 and 163-4)
and discussed in the meet-and-confers leading up to the impasses described in Plaintiffs’ June 9,
2021 letter to the Court (Dkt. 163). For example, Defendants’ Second Amended Interrogatory
Responses provide virtually no information responsive to each interrogatory and are still
overwhelmingly non-specific, vague, and boilerplate objections. Where Defendants claim burden
or lack of relevance, they have not described the nature of the burden or explained their position
as to the lack of relevance. The responses provide no indication that they are based on
information provided by the individual Defendants or parties with relevant knowledge or that

2
  In their June 21 Letter, Defendants claim that many of these documents already were produced to the DOI and the
Attorney General’s office. Counsel for the People dispute that claim; the NYPD provided only select deployment
data and use of force reports for various periods between late May and early June 2020, but no other such data and
reports for the remainder of the protest period, nor any of the communications that Request 7 seeks. In any event,
this claim makes the failure to produce any documents even more striking, as they should be readily available for
production.


                                                        4
           Case 1:21-cv-00533-CM Document 109 Filed 06/23/21 Page 5 of 9




Defendants have made any effort to ensure the completeness or accuracy of the responses. They
are not verified under oath by anyone. And, critically, when Defendants say that documents they
have produced elsewhere provide responsive information, the documents they point to do not
provide that information.

        As it relates to Defendants’ interrogatory responses, Defendants’ letter does not provide
any of the “algorithm” information the Court directed Defendants to provide at the June 15
conference and provides no reassurance that a meaningful process is underway to gather and
produce responsive information quickly. The points addressing Interrogatories 8-14, for
example, note that “[t]his information will be contained in the documents, which are to be
provided in response to the document requests”; “We have reached out to the Mayor’s office for
this information”; and “Defendants are attempting to locate responsive information, but the
request is overly broad, and unduly burdensome….However, to the extent there is any
documentation that records the information you seek, we will provide the information herein.” In
other points, Defendants merely reference records they have not yet produced (or apparently
searched for), or—worse—reference records they have produced but that do not in fact contain
responsive information. For example, Defendants say that “detail rosters and MAPC
spreadsheets” will provide all of the information responsive to Interrogatories 1-6, but those
documents contain little information responsive to those requests, and certainly do not fully
answer the questions. Instead, they provide information about some arrestees and some officers,
at some protest locations. And that information only forms a partial response to Interrogatories 1
and 6; it contains none of the information Interrogatories 2-5 seek. Further, Defendants have only
produced some Detail Rosters and two Mass Arrest reports—covering a tiny fraction of the
protests at issues.

    III.      The Court Must Accelerate Defendants’ Production Responsibilities

         Given Judge McMahon’s clear command to move discovery efficiently and quickly,
Defendants must begin substantial rolling productions immediately. Plaintiffs request the
following be disclosed no later than Monday, June 28: (1) documents already produced as part
of the DOI, Corporation Counsel, and Attorney General investigations; (2) after-action reports
relating to the protest events specified in the appendix to their consolidated discovery demands;
(3) all responsive training documents; (4) all documents Defendants claim in their response to
Interrogatories 1-9 will provide the requested information; (5) full and complete responses to
Interrogatories 2-5, 10 and 11. Thereafter, Defendants should be required to make weekly
productions of at least 1,000 pages. 3 If Defendants are unable to meet this threshold in any given
week, they should send a letter to Plaintiffs explaining why and detailing their plan to ensure that
the threshold will be met no later than three days from the weekly deadline. Finally, Plaintiffs
request that the Court order Defendants to provide full and complete responses to Interrogatory
No. 14 and verified answers to Interrogatories Nos. 12-13 from each individual Defendant by
July 2.
                                       Respectfully submitted,

3
 To be clear, 1,000 pages a week will not be sufficient to complete discovery by the end of the discovery period.
There are likely well over a hundred thousand pages of documents that are relevant and necessary to handle this case
— emails traffic alone will likely clear that bar. But some floor is necessary as a starting point.


                                                         5
          Case 1:21-cv-00533-CM Document 109 Filed 06/23/21 Page 6 of 9




 NEW YORK CIVIL LIBERTIES UNION                      THE LEGAL AID SOCIETY
         FOUNDATION
 By: s/Molly K. Biklen                               By: s/ Corey Stoughton
     Molly K. Biklen                                  Corey Stoughton
   Jessica Perry                                      Jennvine Wong
   Daniel R. Lambright                                199 Water Street
   Robert Hodgson                                     New York, NY 10038
   Lisa Laplace                                       (212) 577-3367
   Christopher T. Dunn                                cstoughton@legal-aid.org
   125 Broad Street, 19th Floor
   New York, N.Y. 10004
  (212) 607-3300
  mbiklen@nyclu.org


Co-Counsel for Plaintiffs in Payne v. De Blasio, No. 20-cv-8924

                               [Full signatures on following pages]


cc: All relevant parties by electronic filing.




                                                 6
       Case 1:21-cv-00533-CM Document 109 Filed 06/23/21 Page 7 of 9




BELDOCK LEVINE & HOFFMAN LLP                         GIDEON ORION OLIVER



By:                                                  __________________________
      Jonathan C. Moore                              277 Broadway, Suite 1501
      David B. Rankin                                New York, NY 10007
      Luna Droubi                                    t: 718-783-3682
      Marc Arena                                     f: 646-349-2914
      Deema Azizi                                    Gideon@GideonLaw.com
      Rebecca Pattiz
      Katherine “Q” Adams                            COHEN&GREEN P.L.L.C.
      Regina Powers

99 Park Avenue, PH/26th Floor                        By:
New York, New York 10016                             Elena L. Cohen
    t: 212-490-0400                                  J. Remy Green
    f: 212-277-5880                                  Jessica Massimi
    e: jmoore@blhny.com
        drankin@blhny.com                            1639 Centre Street, Suite 216
      ldroubi@blhny.com                              Ridgewood (Queens), NY 11385
      marena@blhny.com                                 t: (929) 888-9480
      dazizi@blhny.com                                 f: (929) 888-9457
      rpattiz@blhny.com                                e: elena@femmelaw.com
      qadams@blhny.com                                   remy@femmelaw.com
        rpowers@blhny.com                                jessica@femmelaw.com

WYLIE STECKLOW PLLC                                  LORD LAW GROUP PLLC



__________________________
By: Wylie Stecklow                                   ________________________________
Wylie Stecklow PLLC                                  Masai I. Lord
231 West 96th Street                                 14 Wall St., Ste 1603
Professional Suites 2B3                              New York, NY 10005
NYC NY 10025                                         P: 718-701-1002
t: 212 566 8000                                      E: lord@nycivilrights.nyc
Ecf@wylielaw.com


Counsel for Plaintiffs in Sow v. City of New York, No. 21-cv-533




                                              7
         Case 1:21-cv-00533-CM Document 109 Filed 06/23/21 Page 8 of 9




                                               LETITIA JAMES
 Anisha S. Dasgupta                            Attorney General of the State of New York
 Deputy Solicitor General
 Philip J. Levitz                              By: /s/ ________________
 Assistant Solicitor General                   Jessica Clarke, Chief of Civil Rights Bureau
                                               Lillian Marquez, Assistant Attorney General
                                               Swati Prakash, Assistant Attorney General
                                               Travis England, Assistant Attorney General
                                               Jaclyn Grodin, Assistant Attorney General
                                               Gregory Morril, Assistant Attorney General
                                               Office of the New York State Attorney General
                                               28 Liberty Street, 20th Floor
                                               New York, NY 10005
                                               (212) 416-8250
                                               Jessica.Clarke@ag.ny.gov

Counsel for Plaintiff in People of the State of New York v. City of New York, No. 21-cv-322



HAMILTON CLARKE LLP

/s/ ____________________________
Lance A. Clarke, Esq.
Jason Clark, Esq.
Michael L. Spiegel, Esq.
48 Wall Street, Suite 1100
New York, NY 10005
(212) 729-0952

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291


THE LAW OFFICE OF JOSHUA MOSKOVITZ, P.C.

/s/ ____________________________
Joshua S. Moskovitz, Esq.
14 Wall Street, Suite 1603
New York, NY 10005
(212) 380-7040

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291




                                                8
         Case 1:21-cv-00533-CM Document 109 Filed 06/23/21 Page 9 of 9




RICKNER PLLC

/s/__________________________
Rob Rickner
14 Wall Street
Suite 1603
NY NY 10005

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291


KAUFMAN LIEB LEBOWITZ & FRICK LLP

/s/ ____________________________
Douglas E. Lieb
10 East 40th Street, Suite 3307
New York, NY 10016
(212) 660-2332
dlieb@kllf-law.com

Counsel for Plaintiff in Wood v. de Blasio, et al, No. 20-cv-10541


STOLL, GLICKMAN & BELLINA, LLP

/s/ ____________________________
Andrew B. Stoll
300 Cadman Plaza West, 12th Floor
Brooklyn, NY 11201
(718) 852-3710
astoll@stollglickman.com

Counsel for Plaintiff Cameron Yates, No. 21-cv-1904




                                                9
